DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species in which the peptide consists of an amino acid sequence selected from SEQ ID NOs: 2-5, 7-11, and 14-71 and in which the cancer is selected from uterine cancer, acute myelogenous leukemia (AML), breast cancer, bile duct cancer, brain cancer, chronic lymphocytic leukemia (CLL), colorectal carcinoma, esophageal cancer, gallbladder cancer, gastric cancer, hepatocellular cancer (HCC), Merkel cell carcinoma, melanoma, non-Hodgkin lymphoma, non-small cell lung cancer (NSCLC), ovarian cancer, pancreatic cancer, prostate cancer, renal cell cancer, small cell lung cancer (SCLC), and urinary bladder cancer. The species are independent or distinct because each of the peptides has a different structure and each of the different types of cancer is etiologically and pathologically distinct, such that each different species of the invention is a materially different method intended for use in treating a different type of cancer. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the peptides has a different structure and each of the different types of cancer is etiologically and pathologically distinct, such that each different species of the invention is a materially different method intended for use in treating a different type of cancer.  Accordingly the search and consideration necessary to examine claims drawn to any one of the different species is different from the search and consideration necessary to examine claims drawn to any other species.  The need to perform more than one search would constitute a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Duen Yan on February 25, 2022 a provisional election was made with traverse to prosecute the species of the invention in which the peptide consists of SEQ ID NO: 8 and the cancer is uterine cancer.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and 

Upon reconsideration the above restriction and election requirement was withdrawn in part so as to rejoin the elected species of the invention in which the cancer is uterine cancer and the non-elected species of the invention in which the cancer is selected from acute myelogenous leukemia (AML), bile duct cancer, chronic lymphocytic leukemia (CLL), gallbladder cancer, hepatocellular carcinoma (HCC), melanoma, non-Hodgkin lymphoma (NHL), prostate cancer, and small cell lung cancer (SCLC).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duen Yan on February 28, 2022.

The application has been amended as follows: 

In the specification:

The first paragraph at page 1 of the specification has been replaced with the following amended paragraph:

This application is a Continuation Application of U.S. Patent Application Serial No. 16/154,457, filed 8 October 2018, now U.S. Patent No. 10,669325, which is a Continuation of U.S. Patent Application Serial No. 15/451,167, filed 6 March 2017, now U.S. Patent No. 10,138,287, issued 27 November 2018, which claims the benefit of U.S. Provisional Application Serial No. 62/305,222, filed 8 March 2016, and Great Britain Application No. 1603987.7, filed 8 March 2016, the content of each of these applications is herein incorporated by reference in their entirety.

The second paragraph at page 43 of the specification has been replaced with the following amended paragraph:

Nevertheless, these stretches can be important to provide an efficient introduction of the peptide according to the present invention into the cells. In one embodiment of the present invention, the peptide is part of a fusion protein which comprises, for example, the 80 N-terminal amino acids of the HLA-DR antigen-associated invariant chain (p33, in the following “li’) as derived from the NCBI, GenBank™ Accession number X00497. In other fusions, the peptides of the present invention can be fused to an antibody as described herein, or a functional part thereof, in particular into a sequence of an antibody, so as to be specifically targeted by said antibody, or, for example, to or into an antibody that is specific for dendritic cells as described herein.

In the claims:

The following set of claims has replaced the prior set of claims:

1.	(Currently Amended) A method of treating cancer in a HLA-A*02+ patient having [[the]] a cancer overexpressing a TRIM5 polypeptide comprising the amino acid sequence SEQ ID NO: 8 and presenting at its surface a peptide consisting of the amino acid sequence SEQ ID NO: 8 in complex with an MHC class I molecule, said method comprising administering to said patient an effective amount of activated antigen-specific CD8+ cytotoxic T cells to selectively eliminate the cancer cells, wherein said activated antigen-specific CD8+ cytotoxic T cells are produced by contacting CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface a peptide consisting of the amino acid sequence SEQ ID NO: 8 in the context of a complex with an MHC class I molecule in vitro, wherein the cancer is selected from the group consisting of uterine cancer, acute myelogenous leukemia (AML), head and neck squamous cell carcinoma (HNSCC). 

2.	(Currently Amended) The method of claim 1, wherein the cytotoxic T cells produced by contacting CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface a peptide consisting of the amino acid sequence SEQ ID NO: 8 in complex with an MHC class I molecule are cytotoxic T cells autologous to the patient. 

3.	(Currently Amended) The method of claim 1, wherein the cytotoxic T cells produced by contacting CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface a peptide consisting of the amino acid sequence SEQ ID NO: 8 in complex with an MHC class I molecule are cytotoxic T cells obtained from a healthy donor. 

4.	(Currently Amended) The method of claim 1, wherein the cytotoxic T cells produced by contacting CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface a peptide consisting of the amino acid sequence SEQ ID NO: 8 in complex with an MHC class I molecule are cytotoxic T cells isolated from tumor infiltrating lymphocytes or peripheral blood mononuclear cells. 

5.	(Currently Amended) The method of claim 1, wherein the cytotoxic T cells produced by contacting CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface a peptide consisting of the amino acid sequence SEQ ID NO: 8 in complex with an MHC class I molecule are expanded in vitro before being administered to the patient. 

6.	(Original) The method of claim 5, wherein the cytotoxic T cells are expanded in vitro in the presence of an anti-CD28 antibody and IL-12. 

7.	(Original) The method of claim 1, wherein the effective amount of activated antigen-specific CD8+ cytotoxic T cells to selectively eliminate the cancer cells are administered in the form of a composition. 

8.	(Original) The method of claim 7, wherein said composition further comprises at least one adjuvant. 

9.	(Original) The method of claim 8, wherein said at least one adjuvant is selected from the group consisting of agonistic anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, sunitinib, interferon-alpha, interferon-beta, CpG oligonucleotides, poly-(I:C), RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, interleukin (IL)-1, IL-2, IL-4, IL-7, IL-12, IL-13, IL-15, IL-21, and IL-23. 

10.	(Original) The method of claim 1, wherein the antigen presenting cell is a dendritic cell or a macrophage. 

11.	(Currently Amended) The method of claim 1, wherein the antigen presenting cell is infected with a recombinant virus expressing the peptide consisting of the amino acid sequence SEQ ID NO: 8. 
 
12.	(Original) The method of claim 1, wherein the antigen presenting cell is an artificial antigen presenting cell (aAPC) comprising an anti-CD28 antibody coupled to its surface. 

13.	(Original) The method of claim 1, wherein the cancer is uterine cancer. 

14.	(Original) The method of claim 1, wherein the cancer is NSCLC. 

15.	(Currently Amended) The method of claim 1, wherein the cancer is melanoma.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Support for the amendment is found throughout the specification, including the claims, as originally filed; see, e.g., Table 1 at page 12; Table 4A at page 15; and Table 4B at page 17.

The prior art does not teach or fairly suggest method of treating cancer in a HLA-A*02+ patient having the cancer overexpressing a TRIM5 polypeptide comprising the amino acid sequence of SEQ ID NO: 8 and presenting at its surface a peptide consisting of SEQ ID NO: 8 in complex with an MHC class I molecule, said method comprising administering to said patient an effective amount of activated antigen-specific CD8+ cytotoxic T cells to selectively eliminate the cancer cells, wherein said activated antigen-specific CD8+ cytotoxic T cells are produced by contacting CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface a peptide consisting of SEQ ID NO: 8 in the context of a complex with an MHC class I molecule in vitro, wherein the cancer is selected from the group consisting of uterine cancer, acute myelogenous leukemia (AML), bile duct cancer, chronic lymphocytic leukemia (CLL), gallbladder cancer, hepatocellular cancer (HCC), melanoma, non-small cell lung cancer (NSCLC), prostate cancer (PrC), small cell lung cancer (SCLC), and head and neck squamous cell carcinoma (HNSCC).

Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
 Claims 1-15 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643 



slr
February 28, 2022